DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 4/21/2022 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Jeffrey J. Howell on 6/9/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 3, before “multi-”, insert --the--.
In claim 1, line 10, delete “a”, the second occurrence, insert --the--.
In claim 2, line 2, delete “thereof”, insert --of the at least some of the sub-channels--.
In claim 3, line 2, before “cylindrical”, insert --the--.
In claim 4, line 2, delete “an”; and after “least”, insert --a--.
In claim 16, line 3, delete “a”, insert --the--.
In claim 17, line 2, delete “thereof”, insert --of the at least some of the sub-channels--.
Allowable Subject Matter
Claims 1-6  and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Hermon (WO 2005095225). Regarding claim 1, Hermon discloses a mixer for mixing multi-component materials (fig.16 and fig.18), the mixer comprising: a mixing element (172) arranged at a longitudinal axis of the mixer for mixing the multi-component materials (16 and 18); and an inlet section (146) arranged at the longitudinal axis, the inlet section comprising a first channel (see upward protruding channel from wall 154 in fig.16J-K) configured to conduct a first component (16 via first 150) from an inlet side to an outlet side (see fig. 16K), the first channel splitting up into a set of sub-channels (160) within the inlet section, the set of sub-channels opening into a set of first outlets arranged at the outlet side (outlet ends of 160) and the first outlets being configured to direct a flow of the first component of the multi-component materials to the mixing element (172) arranged at the outlet side (see fig.18). In combination with other claimed limitations, Hermon and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to the first channel splitting up into a set of sub-passages prior to splitting up into the set of sub-channels within the inlet section, with the set of sub-channels comprising more sub-channels than the set of sub-passages comprises sub-passages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        06/16/2022